 

Case 1:13-cr-00609-DLC Document 70 Filed 08/28/20 Page 1 of 1
|| USDC SDNY
DOCUMENT

| ELECTRONICALLY FILED |]
Probation Form No. 35 |) rygygs pe | Report and Order Terminating Probation /
(1/92) jo

Levan penta. PSI OS Supervised Release
| DATE PEt & _ s Z pee aii Prior to Original Expiration Date

     
       
  

 

    

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

Vv. Docket No, 0208 1:13CR00609-01 (DLC)
Richard Sanchez

On August 31, 2018, the above named was placed on Supervised Release for a period of
three (3) years. He has complied with the rules and regulations of Supervised Release and is no

longer in need of supervision. It is accordingly recommended that Richard Sanchez be discharged
from Supervised Release on August 30, 2020.

Respectfully submitted,

uy Oat Prhackfore

Lauren M. Blackford
U.S. Probation Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

7
Date this Ag Fe day of FN Ps a ,20 “2
h

Marlin

Honorabl&/Denise L. Cote
U.S. Disttict Judge

 
